           Case 1:16-cv-12214-DJC Document 95 Filed 01/04/19 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF MASSACHUSETTS


KEISUKE SUZUKI
                           Plaintiff(s)

                  v.                                           CIVIL ACTION NO. 16-12214-DJC


ABIOMED, INC.
                           Defendant(s)


                                          JUDGMENT IN A CIVIL CASE

CASPER, D.J.



G        Jury Verdict. This action came before the court for a trial by jury. The issues have been tried and the jury
         has rendered its verdict.


X        Decision by the Court. In accordance with the Memorandum and Order dated January 4, 2019;

         IT IS ORDERED AND ADJUDGED


         Judgment for the defendant Abiomed, Inc.




                                                               Robert M. Farrell, Clerk


Dated:   1/4/19                                                   /s/ Lisa M. Hourihan
                                                               ( By ) Deputy Clerk
